DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Terminal Disclaimer, amendments, and arguments filed February 3, 2022.  Claims 1-4, 7-10, 13, and 15-16 are currently pending wherein all claims read on an aqueous coating composition.

Allowable Subject Matter
Claims 1-4, 7-10, 13, and 15-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
The pending claims are allowable over the closest reference: Satgurunathan et al (US 2011/0020556).

Summary of claim 1:
An aqueous coating composition comprising dispersed polymer particles, wherein 
(i) the dispersed polymer particles are polyurethane-vinyl polymer hybrid particles obtained by free-radical polymerization of at least one vinyl monomer in the presence of a polyurethane, 
(ii) the polyurethane and the vinyl polymer in the hybrid particles are present in a weight ratio of polyurethane to vinyl polymer ranging from 3:1 to 10:1,

(a) from 10 to 35 wt.% of at least one organic difunctional isocyanate,
(b) from 1 to 2.5 wt% of an isocyanate-reactive compound containing ionic or potentially ionic water-dispersing groups having a molecular weight of from 100 to 500 g/mol,
(c) from 50 to 70 wt.% of at least one diol having a molecular weight from 500 to 5000,
(d) from 0.5 to 10 wt.%, of at least one active-hydrogen chain extending compound with a functionality of at least 2 other than water,
(e) from 0 to10 wt.% of at least one diol having a molecular weight below 500 g/mol, 
wherein the amounts of (a), (b), (c), (d) and (e) are given relative to the total amount of components used to prepare the polyurethane from which the building blocks from the polyurethane are emanated, and wherein 
the isocyanate (NCO) groups and hydroxy (OH) groups on the components used to prepare the polyurethane are present ina respective mole ratio of NCO groups to OH groups in a range from 1.05:1 to 5:1, 
(iv) the dispersed polymer particles have a mean particle size (D[0.5]) greater than 1.2 micron, 
(v) the dispersed polymer particles have a mean particle size (D[0.9]) less than 6 micron, and 


Satgurunathan teaches an aqueous coating composition (abstract) that contains a polyurethane and vinyl polymer (abstract) that are a hybrid (0091) and that has the ratio of polyurethane to vinyl in the hybrid to be 4:1 (0196 example 1).  Satgurunathan teaches the polyurethane to be formed from 10 to 40% of at least one polyisocyanate (0021) that is a diisocyanate (0038), 0 to 10% of at least one isocyanate reactive compound with a weight average molecular weight in the range of 50 to 500 g/mol containing ionic or potentially ionic water dispersing groups (0022), 55 to 80% (0049) of at least one isocyanate reactive compound with a weight average molecular weight in the range of 501 to 5000 g/mol (0023) wherein the compound is a diol (0050), and 0 to 10% of at least one isocyanate reactive compound with a weight average molecular weight of from 50 to 500 g/mol (0024).  Satgurunathan further teaches the NCO/OH ratio is in the range of 1.75 to 1.05 (abstract).  However, Satgurunathan does not teach or fairly suggest the claimed aqueous coating composition wherein the polyurethane is formed from a composition containing from 1 to 2.5% of the claimed isocyanate-reactive compound having the claimed molecular weight, wherein the polyurethane and of the polyurethane-vinyl polymer hybrid particles are crosslinked, wherein the dispersed polymer particles have a mean particle size (D(0.5))of greater than 1.2 microns, and wherein dispersed polymer particles have a mean particle size (D(0.9)) of less than 6 microns.

.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WHITELEY whose telephone number is (571)272-5203. The examiner can normally be reached 8 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 5712721098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA WHITELEY/Primary Examiner, Art Unit 1763